COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Rene Campos, Jimmy Arnold, Chris Robertson

Appellate case number:      01-21-00247-CV

Trial court case number:    1156293

Trial court:                County Civil Court at Law No. 2 of Harris County

       Relators, Rene Campos, Jimmy Arnold, and Chris Robertson, have filed a petition
for writ of mandamus in this Court, challenging the trial court’s May 10, 2021 order
allowing certain discovery. The May 10, 2021 order was signed by the Honorable
George Barnstone.
       Judge Barnstone resigned from the office of judge of County Civil Court at Law
No. 1 of Harris County, Texas, effective July 19, 2021. On September 28, 2021, the
mandamus proceeding was abated to allow Judge Barnstone’s successor, the Honorable
Audrie Lawton-Evans, to reconsider his order. On October 20, 2021, Judge Lawton-
Evans transferred the underlying case to County Civil Court at Law No. 2 of Harris
County, Texas, the Honorable Jim F. Kovach presiding. On December 21, 2021, this
Court lifted a previously imposed stay to enable Judge Kovach to reconsider the ruling
made the basis of relators’ petition.
       The court asks the parties to file an update advising the Court whether the trial
court has reconsidered the May 10, 2021 order and, if not, when a hearing or ruling is
anticipated. Responses, if any, should be filed within ten days from the date of this order.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting individually


Date: February 24, 2022